NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                        OCT 11 2017
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

XIAOYE HUANG,                                    No.   14-70100

                Petitioner,                      Agency No. A088-128-978

 v.
                                                 MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted October 6, 2017**
                                 Pasadena, California

Before: M. SMITH, MURGUIA, and NGUYEN, Circuit Judges.

      Petitioner Xiaoye Huang seeks review of the Board of Immigration Appeals’

(“BIA”) decision dismissing her appeal of the immigration judge’s (“IJ”) denial of

asylum and withholding of removal. Petitioner also seeks review of the BIA’s

dismissal of her claim that the IJ violated her due process rights by exhibiting bias


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
against her attorney.

      1.     Petitioner argues that the IJ’s adverse credibility determination and

reliance on Petitioner’s omissions in her asylum application in making that

determination constituted error. Substantial evidence supports the IJ’s and BIA’s

determination that Petitioner is ineligible for asylum based on an adverse

credibility finding. See Garcia v. Holder, 749 F.3d 785, 789 (9th Cir. 2014) (“We

review factual findings, including adverse credibility determinations, for

substantial evidence.”). The IJ made his credibility finding based on several factors

including specific instances of Petitioner’s demeanor, omissions in her asylum

application, and lack of corroborative evidence. See Ling Huang v. Holder, 744

F.3d 1149, 1154 (9th Cir. 2014) (giving deference to IJ’s demeanor assessment and

consideration of lack of corroborating evidence that provided the basis for IJ’s

adverse credibility determination). Here, while the omissions in Petitioner’s

asylum application cannot alone serve as the basis for an adverse credibility

determination, see Lopez-Reyes v. INS, 79 F.3d 908, 911 (9th Cir. 1996), the IJ

considered the totality of the circumstances in Petitioner’s application. 8 U.S.C.

§ 1158(b)(1)(B)(iii). Under the substantial evidence standard, the evidence here

does not compel a result contrary to the IJ’s adverse credibility conclusion. See Lai

v. Holder, 773 F.3d 966, 970 (9th Cir. 2014).




                                          2
      2.     The IJ and BIA also rejected Petitioner’s withholding of removal

claim based on the adverse credibility determination. Because the clear probability

standard for withholding of removal is more stringent than the well-founded fear

standard for asylum, Petitioner’s withholding of removal claim also fails. See

Jiang v. Holder, 754 F.3d 733, 740 (9th Cir. 2014).

      3.     Petitioner’s argument that the IJ exhibited bias toward her attorney

and that the IJ’s bias violated her due process rights also fails. Petitioner cites to

comments by the IJ that constitute expressions of impatience or annoyance. Such

expressions do not establish bias or partiality. See Liteky v. United States, 510

U.S. 540, 555–56 (1994). The IJ’s comments do not show that the proceeding was

so fundamentally unfair that Petitioner was prevented from reasonably presenting

her case, and thus, the IJ did not violate her due process rights. See Ibarra-Flores v.

Gonzales, 439 F.3d 614, 620–21 (9th Cir. 2006).

      Petition DENIED.




                                            3